oO Oo Ss DR A BB WY PB Be

eM MY BS BD YB BD BD BD Be Be Se oe ese ese ee —
~~] oN un & td bo ca Co \O co ~~] ON wn = Le) bo — 2S

Case $:19-cr-02460- 1h Document 1_ Filed 06/03/19 PagelD.1 Page 1 of6

 

‘SEALED | Ficeb

 

 

 

 

JUN 63 2019
CLERK US LIS HE GOUAT
SOUTHERN DISTRICT OF CALIFORN

 

BY DEPUT

>

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

19
UNITED STATES OF AMERICA, Magistrate Case No.: M J c 3 | 1
COMPLAINT FOR VIOLATION OF:
Plaintiff, .
Title 18, U.S.C. § 2252(a)(1) —
Vv. Transportation of Images of Minors
. Engaged in Sexually Explicit Conduct

CHRISTOPHER SCOTT MILLER, | _.
Title 18, U.S.C. § 2252(a)(4)(B) —

Possession of Images of Minors

Defendant. ..
Engaged in Sexually Explicit Conduct

 

 

 

 

The undersigned Complainant, being duly sworn, states:
Count 1

Beginning on a date unknown and continuing until on or about October 26,
2017, within the Southern District of California and elsewhere, defendant
CHRISTOPHER SCOTT MILLER, did knowingly transport a visual depiction
using a means and facility of interstate and foreign commerce, and in and affecting
interstate and foreign commerce, by any means including by computer, and the
production of such visual depiction involved the use of a minor engaging in

sexually explicit conduct as defined in Title 18, United States Code, Section

) + eC

 

 

 
Oo Oo aI DH MW BB W PB

aA VM FF WHY HY OD DO we HN DH NH BB WwW BB KS ©

 

 

Case 3:19-cr-02460-WQH Document1 Filed 06/03/19 PagelD.2 Page 2 of 6

2256(2), and the visual depiction was of such conduct, in violation of Title 18,
United States Code, Section 2252(a)(1).
Count 2

On or about August 16, 2018, within the Southern District of California and
elsewhere, defendant Christopher Scott MILLER did knowingly possess one and
more matters containing visual depictions that had been shipped and transported
using a means and facility of interstate and foreign commerce, and in and affecting
interstate and foreign commerce, the production of which involved the use of a
prepubescent minor and a minor who had not attained 12 years of age engaging in
sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2), and which visual depictions were of such conduct; in violation of Title

18, United States Code, Section 2252(a)(4)(B).

And the complainant states that this complaint is based on the attached

Statement of Facts incorporated herein by reference.

PMC Bpn—

Garrett Radke, Special Agent
Naval Criminal Investigative Service

Sworn to me and subscribed in my presence this S day of June, 2019.

LAs Ss

Hon. WILLIAM V. GALLO
United States Magistrate Judge

 

 
oO OO “SDH UW BB WwW hw

NM NN we KB BRD ROR Om me ea se a a a
aD UMW F&F WY KH ST OO OM IT DH A B&B HH PB YH oOo

 

 

Case 3:19-cr-02460-WQH Document1 Filed 06/03/19 PagelD.3 Page 3 of 6

PROBABLE CAUSE STATEMENT

On November 18, 2017, Dropbox, Inc. reported to the National Center for
Missing and Exploited Children (“NCMEC”) that the Dropbox! user associated
with the email address “g8tor68@gmail.com” with user name “Chris Miller”
(Subject Account) uploaded 89 files of possible child pornography. At the time the
files were uploaded to the Subject Account, the user was accessing the Internet
through an IP address assigned through AT&T in San Diego, California (Subject IP
Address). NCMEC conducted additional open source research on the user
information provided by Dropbox and further identified the user of the Subject
Account as Christopher Scott MILLER with an associated address in Chula Vista,
California. The matter was referred to the San Diego Internet Crimes Against
Chiidren Task Force (SDICAC).

Pursuant to a Homeland Security Investigations (HSI) Administrative
Subpoena, on December 19, 2017, AT&T provided subscriber records for the
Subject IP address, showing that it was assigned to Christopher MILLER at the
same address in Chula Vista, California, previously identified by NCMEC. On
December 21, 2017, a San Diego County Sheriff's Department (SDCSD) Detective
submitted a Preservation Request to Dropbox Legal Compliance, requesting that all
the information contained in the Subject Account, from January 1, 2017, be

preserved pending the issuance of formal legal process.

 

“Dropbox” refers to an online storage medium on the Internet accessed from a
computer or electronic storage device. Online storage mediums such as Dropbox
make it possible for the user to have access to saved files on their own computer
or other electronic storage device. Dropbox is an “offsite” storage medium for data
that can be viewed at any time from any device capable of accessing the Internet.
Users can store their files on Dropbox and avoid having the files appear on their
computer or other digital device.

 

 
Oo eo SA OH SF WY Pe

Me BR BR BR BRO NR DD OBR me a a a ea ee
Sa HD A SF WY NH KF ST Oo wo sD NA BP WH PB FP CO

 

 

Case 3:19-cr-02460-WQH Document1 Filed 06/03/19 PagelD.4 Page 4 of 6

‘On March 21, 2018, an NCIS Agent! assigned to the SDICAC obtained a
federal search warrant for the Dropbox account. However, on March 26, 2018,
Dropbox retracted the CyberTipline report due to a “bug” in its content review tool
that rendered some of the CyberTipline reports “inaccurate and unreliable.” As a
result, the NCIS Agent withdrew the search warrant to Dropbox.

On June 12, 2018, Dropbox, Inc..submitted an additional report to NCMEC
that the Dropbox user associated with the Subject Account uploaded 738 files of
possible child pornography. At the time the files were uploaded to the Subject
Account, the user was again accessing the Internet through an IP Address assigned
in San Diego, California. The user associated with the account was again listed as
“Chris MILLER.”

On August 14, 2018, a federal search warrant was signed authorizing the
search of MILLER’s residence in Chula Vista, California, for evidence of violations
of 18 U.S.C, §§ 2252 and 2252A. On August 15, 2018, a federal search warrant was
signed authorizing the search of MILLER, including any cellular phone in his
possession, for evidence of violations of 18 U.S.C. §§ 2252A. Both warrants were
executed by agents of the SDICAC on August 16, 2018. Multiple computer and
digital items were seized from MILLER’s residence, and a cellular phone was
seized from his person.

A forensic review was conducted of the data extracted from MILLER’s
cellular phone. That review showed the phone had been used to access Dropbox on
numerous occasions, including as recently as August 12, 2018, four days before the
phone was seized pursuant to the search warrant. More than 1,600 image files of
child pornography were located in a folder of cache files on MILLER’s cellular

phone. Based upon my training and experience, I know that when a photo is viewed

 

‘| Law enforcement checks for MILLER showed he was a Chief Warrant Officer in the U.S, Navy.

4

 

 
Oo Oo SN DH UA BR WD PB

we BM NM NB BR BR ND RD Oe a a ei a ee a
sa nD ww SBP WwW YN KF OO oO fF DAD HR DA BR WY YB KY OC

 

 

Case 3:19-cr-02460-WQH Document1 Filed 06/03/19 PagelD.5 Page 5 of 6

on an Android device using an Android photo application, a copy of that photo may
be automatically saved or copied as a cache file. Cached photos may remain on the
device even after the original photo has been deleted. Review of the phone data also
showed numerous web browser searches consistent with attempts to locate child
pornography. |

On August 16, 2018, I submitted an updated preservation letter to Dropbox
for MILLER’s Dropbox Account. On September 21, 201 8, a federal search warrant
was signed authorizing the search of MILLER’s Dropbox account and the seizure
of evidence in violations of 18 U.S.C. §§ 2252 and 2252A. On September 26, 2018,
Dropbox responded and provided the contents of the Dropbox account, as well as
data regarding files uploaded to the account. |

Review of the items provided by Dropbox in response to the warrant showed
thousands of video and image files were uploaded to the account between August 8,
2017, and October 26, 2017. The files were organized into folders with names
descriptive of the contents. For example, one folder titled “0-8” contained
approximately 87 videos of children who appeared to be under the age of 8, engaged
in sexually explicit conduct, including intercourse and oral copulation with adults.

In total, the Dropbox account included at least 789 video files, and 642 image files,

|; depicting minors engaged in sexually explicit conduct. Several of the files are | -

described below:

 

 

_ File Name File Description
VID-20161123- This video was added to the Dropbox account on
WA0058 mp4 September 2, 2017. It was saved in a folder titled “0-

8.” The video depicts a naked young prepubescent
female lying on her back on a bed, An adult male is |
rubbing his erect penis on the child’s labia and
inserts the tip into her vagina. The male inserts his
penis into the child’s mouth multiple times and then
puts his mouth and tongue on the child’s anus and |

 

 

 

 

 

 
CoC Oo Ss HO UH BR WY we

ho rh bo ho to bo Bo hoo — — — — a ee ee
oS DN A SP OY YY Ke CS Oo wm HS KR OA BR ODOR OD

 

 

Case 3:19-cr-02460-WQH Document1 Filed 06/03/19 PagelD.6 Page 6 of 6

 

vagina. These acts continue for the duration of the
video until the male ejaculates on the stomach and

 

labia of the child,
(Toddlerboy) Mik boy | This video was added to the Dropbox account on
2yo.mp4 September 25, 2017. It was saved in a folder titled

“boys/Boys/Toddler fuck”. The video depicts a
prepubescent child lying on his stomach on a bed,
wearing only a shirt. An adult male repeatedly puts
his erect penis in the child’s anus for the duration of
the video.

3c0Qa26c-2a08-47a0- | This video was added to the Dropbox account on
807 £-29e9fe97a322 October 23, 2017. It was saved in a folder titled
“boys/10 videos copied on October 23, 2017.” The
video depicts an adult male penis anally penetrating
a toddler.

 

 

 

 

 

Based upon my training and experience, I know that a Dropbox user must
access the Internet in order to transfer files to, or view or retrieve files from their
account. Based on my training and experience, I know that the Internet is a means
and facility of interstate commerce.

. REQUEST FOR SEALING

It is further respectfully requested that this Court issue an Order sealing, until
further order of this Court, all papers submitted in support of this complaint,
including the probable cause statement and arrest warrant. Sealing is necessary
because premature disclosure of the contents of this probable cause statement and
related documents may cause the defendant to flee or cause harm to himself or
others, may cause destruction of evidence, and may have a negative impact on this

continuing investigation.

 

 
